Name: Commission Regulation (EC) No 909/2000 of 2 May 2000 amending Regulation (EC) No 2848/98 as regards the allocation of additional production quota statements, the transfer of quotas, and Annex V setting out the rules for calculating the variable part of the premium for raw tobacco
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|32000R0909Commission Regulation (EC) No 909/2000 of 2 May 2000 amending Regulation (EC) No 2848/98 as regards the allocation of additional production quota statements, the transfer of quotas, and Annex V setting out the rules for calculating the variable part of the premium for raw tobacco Official Journal L 105 , 03/05/2000 P. 0018 - 0019Commission Regulation (EC) No 909/2000of 2 May 2000amending Regulation (EC) No 2848/98 as regards the allocation of additional production quota statements, the transfer of quotas, and Annex V setting out the rules for calculating the variable part of the premium for raw tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 660/1999(2), and in particular Article 4a, Article 7, Article 9(5), Article 11 and Article 17(5) thereof,Whereas:(1) Article 10(2) of Regulation (EEC) No 2075/92 allows producers to deliver excess production amounting to up to 10 % of their quotas. Such a possibility may be severely restricted in the case of groups of varieties for which the guarantee threshold in respect of the following year is to be reduced. In order to ensure that the production quota system is applied with sufficient flexibility, in particular in the case of groups of varieties where a switch in crop is called for, it should be possible to draw in advance on unused quantities available in the national reserve in respect of the same harvest, notwithstanding the deadlines for the issuing of production quota statements and for concluding cultivation contracts laid down respectively in Articles 22(3) and 10(1) of Commission Regulation (EC) No 2848/98(3), as last amended by Regulation (EC) No 531/2000(4).(2) Transfers of quotas must allow switches of crop to be made in line with market requirements for the various groups of varieties. Transfers must not affect quotas' economic viability and must therefore not involve any breakdown of quantities.(3) Point C of Annex V to Regulation (EC) No 2848/98 provides that producers are to receive nothing by way of the variable part of the premium on batches fetching between the minimum price and the minimum price plus 40 % for each group of varieties of the producer group. In order to prevent very low prices, albeit paid on very small quantities, from undermining the effectiveness of the variable premium system and impairing its efficacy as an incentive for improving quality, the Member States should be allowed to increase the minimum price by more than 40 %.(4) In view of the amendments to Commission Regulation (EEC) No 3887/92(5) introduced by Regulation (EC) No 2801/1999(6), Article 43 of Regulation (EC) No 2848/98 should be adapted.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2848/98 is hereby amended as follows:1. the following paragraph is added to Article 29:"4. Where there is provision for a reduction in the threshold guarantee for a group of varieties in respect of the following harvest, the Commission may, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 2075/92, authorise interested Member States to bring forward the allocation of quantities of up to 10 % of the guarantee threshold for the same group of varieties and that are available in the national reserve for the group of varieties concerned pursuant to the second indent of the second subparagraph of paragraph 2.Those quantities shall be allocated by the Member States, in accordance with the criteria applying for the allocation of the national reserve, in the form of additional production quotas for the same harvest as that during which those quantities remained unused.";2. Article 33(1)(b) is replaced by the following:"(b) the transferee already has a production quota for the group of varieties in question. The competent authority of the Member State may restrict that condition to cases where the transfer relates solely to part of the quantities entered in the production quota statement;"3. the third and fourth indents of Article 43 are replaced by the following:"- Article 7a for the inspection report,- Article 7b for the on-the-spot check,";4. in the last paragraph of point C of Annex V, "for the 1999 harvest" is deleted.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 83, 27.3.1999, p. 10.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 64, 11.3.2000, p. 13.(5) OJ L 391, 31.12.1992, p. 36.(6) OJ L 340, 31.12.1999, p. 29.